Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Danny K. Chun, an acting Justice of the Supreme Court, Kings County, to recall and vacate an order of the Supreme Court, Kings County (Chun, J.), dated October 20, 2005, which vacated an order of the same court (Morrero, J.), dated May 13, 2005.
Adjudged that the petition is dismissed, without costs or disbursements.
The petitioner failed to join persons who are necessary parties to the proceeding (see CPLR 1001). Crane, J.P., Goldstein, Lifson and Dillon, JJ., concur.